Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 2/1/2022, prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 6 and 11 when taken in the context of the claims as a whole.
At best prior arts found, specifically, newly cited Wright (US 2019/0370544 A1) discloses [0046] FIG. 5 illustrates a method 500 for initiating communication with a remote user based on object detection. Method 500 may be performed by a processor, such as processor unit 202. The method 500 begins at block 501. At block 505, the processor detects an object within a captured image. This may be performed by the local user's electronic device. Once the object has been detected by the electronic device, the device can provide an indication to the user that the object has been detected, such as by presenting an augmented reality overlay corresponding to the object as shown on a display of the device. The device can also present to the user a number of options for interacting with the detected object, where those options can include initiating a live communication session with a remote user or party, [0048] The communication session may be any type of real-time communication between the user and the remote individual. For example, the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface, [0081] Another application is a remote assistance communication situation. In this embodiment, the user may interact with the handheld device to run an application (e.g., a remote assistance application) on the handheld device. This application may enable the user to perform one or more of the following actions: select a remote individual from a phone book stored on the handheld device or in the cloud, request a help session from the selected remote individual, and receive a call from the remote individual. Once a call with the remote individual has been initiated, the application running on the handheld device may send an “AR experience” to the HMD which is configured to run a remote assistance session with the remote individual, [0082] The user may then put on the HMD, which may have an application running thereon so as to receive the “AR experience” from the handheld device and execute the “AR experience”. The received “AR experience” may include: starting the camera on the HMD, starting an AR engine to track and reconstruct the environment based on image received from the camera, sharing the video and audio feed received by the HMD with the remote individual, and sharing a 3D reconstruction of the environment with the remote individual, [0088] In one implementation, in a remote assistance communication situation, the remote individual may provide instructions to the local user to perform a manual task. In this case, the local user may put away the device, perform the task with one or more of the user's hands and later pick up the device to show the results of the task to the remote expert; Douris discloses [0073] In step 904, the virtual representation of the note is selected by interacting with the electronic device. Second user 1002 may select virtual representation 602 displayed in display 1100 if second user 1002 desires to interact with virtual note 108. Second user 1002 may select virtual representation 602 in any suitable manner, including …a detected brain impulse; newly cited Keane (US 2020/0077941 A1) discloses [0020] Machine learning can be incorporated by components of the BTFS to perform one or more of the following activities: [0021] deconstruct (decompose or filter) and classify signal data for improved real time performance and accuracy and using less expensive equipment, because machine learning algorithms can perform signal classification with fewer EEG data samples and can function at a slower sampling rate enabling incorporation of less expensive and/or less complex amplifiers/AD converters; [0022] model brain wave signal patterns for each participant on a customized basis which is capable of adapting over time as the participant's EEG behavior changes (as the brain “learns/improves”); [0023] enable multiple brain wave modality training simultaneously; [0024] selectively choose feedback rewards and optimize feedback generation on a per-participant basis, which is optimized for the participant based upon individualized responses and can be adapted over multiple sessions or over time; [0025] provide participant customized and automated artificial intelligence (AI)-assisted “boosting” to enhance the brain training; and newly cited Marom (US 2004/0131998 A1) [0026] In an exemplary embodiment of the invention, the training is applied to motor regions, for enabling or enhancing control of prosthetic devices. In one example, the training is used to "teach" the brain a correspondence function between electronic feedback from a prosthetic limb and the actuation of the limb by the brain. This actuation may be natural, for example using nerve axons to the muscle or to a transducer at the limb. Alternatively, the commands of the motor region are read, for example, using an electrode array, or a bundle of electrodes, and forwarded electronically to the limb. In an exemplary embodiment of the invention, a person is trained in the control of an artificial limb by a process in which a part of the motor region is repeatedly stimulated until a desired response is achieved by the limb, and then the stimulation is stopped. The stimulation may, in some cases, be directed to areas (or match patterns) which are known to control the, or involved with, various motor actions, [0027] Alternatively to controlling artificial limbs, a same protocol may be used to teach a person new motor programs, for example, a new hand motion, [0028] In an exemplary embodiment of the invention, when teaching large volumes of subject matter, the brain is trained to perform a small number (or even one) example, for example a particular hand motion. The trainee is then instructed to perform various exercises (e.g., a series of hand motions similar to the particular one) that enable the brain to extrapolate and vary the imposed motion, to a range.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 6 and 11 as a whole.
Thus, claims 1, 6 and 11 are allowed over the prior arts of record.  Dependent claims 2-3, 5, 7-8, 10, 12-13 and 15 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 2/1/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143